



Exhibit 10.1


AEGION CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made, entered into, and is
effective this 22nd day of October 2018 (hereinafter referred to as the
“Effective Date”), by and between Aegion Corporation (the “Company”), a Delaware
corporation, and Mark A. Menghini (the “Officer”).
WHEREAS, the Officer is employed by the Company (as defined in Article 1) and
has and will develop considerable experience and knowledge of the business and
affairs of the Company concerning its policies, methods, personnel, and
operations; and
WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Officer’s services, and the Officer is
desirous of having such assurances; and
WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control (as defined in Article 1) of the Company occurs, through acquisition
or otherwise, thereby causing uncertainty of employment without regard to the
Officer’s competence or past contributions. Such uncertainty may result in the
loss of the valuable services of the Officer to the detriment of the Company and
its stockholders; and
WHEREAS, both the Company and the Officer are desirous that any proposal for a
Change in Control will be executed by the Officer objectively and with reference
only to the business interests of the Company and its stockholders; and
WHEREAS, the Officer will be in a better position to consider the Company’s best
interests if the Officer is afforded reasonable security, as provided in this
Agreement, against altered conditions of employment which could result from any
such Change in Control.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1. Definitions


Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)
“Agreement” means this Officer Change in Control Severance Agreement, as it may
be amended from time to time.

(b)
“Base Salary” means, at any time, the then regular annual rate of pay which the
Officer is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether or
not the amounts are deferred, or (ii) designated by the Company as payment
toward reimbursement of expenses.

(c)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

(d)
“Board” means the Board of Directors of the Company.

(c)
"Cause” shall be determined solely by the Board in the exercise of good faith
and reasonable judgment, and shall mean the occurrence of any one or more of the
following:

(i)
breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to compliance
with laws (during employment); or








--------------------------------------------------------------------------------





(ii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar
person to terminate his/her relationship, or breach any agreement, with the
Company; or



(iii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact to
withdraw, curtail or cancel its business with the Company; or



(iv)
the Officer’s willful and continued failure to substantially perform the
Officer’s duties with the Company (other than any such failure resulting from
the Officer’s Disability), after a written demand for substantial performance is
delivered to the Officer that specifically identifies the manner in which the
Board believes that the Officer has not substantially performed his duties, and
the Officer has failed to remedy the situation within fifteen (15) business days
of such written notice from the Company; or

 
(v)
the Officer’s conviction of a felony; or



(vi)
the Officer’s willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. Under this standard, no act
or failure to act on the Officer’s part shall be deemed “willful” unless done,
or omitted to be done, by the Officer not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.



(f)
“Change in Control” of the Company shall mean the occurrence of any one (1) or
more of the following events:

(i)
the acquisition by one person, or more than one person acting as a group, in a
transaction or series of related transactions, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 30% of the total fair market value or total voting power of the stock of
the Company; and/or



(ii)
a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or



(iii)
the consummation of a merger or consolidation of the Company other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior to the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; and/or



(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is a consummated sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.



For purposes hereof, “person” shall mean any person, entity or “group” within
the meaning of Section 13(d)(3) of the Exchange Act, except that such term shall
not include (i) the Company or any of its affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.


(g)
“Code” means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------





(h)
“Committee” means the Compensation Committee of the Board of Directors of the
Company, or, if no Compensation Committee exists, then the full Board of
Directors of the Company, or a committee of Board members, as appointed by the
full Board to administer this Agreement.

(i)
“Company” means Aegion Corporation, a Delaware corporation (including any and
all subsidiaries and affiliates), or any successor thereto as provided in
Section 8.1 herein.

(j)
“Disability” or “Disabled” shall mean that the Officer is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.

(k)
“Effective Date” means the date this Agreement is approved by the Committee, or
such other date as the Committee shall designate in its resolution approving
this Agreement, and as specified in the opening sentence of this Agreement.

(l)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.

(m)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)
“Good Reason” means, without the Officer’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following:

(i)
a material reduction or alteration in the nature or status of the Officer’s
authorities, duties, or responsibilities from those in effect as of 90 calendar
days prior to the Change in Control, other than an insubstantial and inadvertent
act that is remedied by the Company or the acquiring company promptly after
receipt of notice thereof given by the Officer;



(ii)
the Company’s or the acquiring company’s requiring the Officer to be based at a
location in excess of 50 miles from the location of the Officer’s principal job
location or office in effect as of 90 calendar days prior to the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with the Officer’s then present business travel
obligations;



(iii)
a reduction by the Company or the acquiring company of the Officer’s base salary
in effect as of 90 calendar days prior to the Change in Control that is greater
than the lesser of: (A) ten percent (10%) of such base salary; and (B) the
average percentage reduction applicable to all other Officers of the Company;



(iv)
the failure of the Company or the acquiring company to continue in effect any of
the Company’s short- and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements in which the Officer participates taken as a whole unless such
failure to continue the plan, policy, practice, or arrangement pertains to all
plan participants generally; or the failure by the Company or the acquiring
company to continue the Officer’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Officer’s participation relative to other participants, as existed 90
calendar days prior to the Change in Control;



(v)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform the Company’s obligations under
this Agreement, as contemplated in Section 8.1 herein; and



(vi)
a material breach of this Agreement by the Company which is not remedied by the
Company within thirty (30) business days of receipt of written notice of such
breach delivered by the Officer to the Company.








--------------------------------------------------------------------------------





The Officer must notify the Company within ninety (90) days of its first
occurrence of the existence of the Good Reason condition, and the Company shall
have thirty (30) days to remedy the conditions. Unless the Officer becomes
Disabled, the Officer’s right to terminate employment for Good Reason shall not
be affected by the Officer’s incapacity due to physical or mental illness.


(o)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Officer’s employment under the provision so
indicated.

(p)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(q)
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;



(ii)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;



(iii)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company); or



(iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



(r)
“Qualifying Termination” means the Officer’s separation from service (as defined
in Section 409A of the Code and the applicable regulations) with the Company due
to any of the events described in Section 2.2 herein, the occurrence of which
triggers the payment of Severance Benefits hereunder.

(s)
“Severance Benefits” means the payment of amounts and benefits upon the
Officer’s separation from service (as defined in Section 409A of the Code and
applicable regulations) as provided in Section 2.3 herein.

Article 2. Severance Benefits


2.1    Right to Severance Benefits. The Officer shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if there
has been a Change in Control of the Company and, if within twenty-four (24)
calendar months thereafter the Officer’s employment with the Company shall end
for any reason specified in Section 2.2 herein as being a Qualifying
Termination.
The Officer shall not be entitled to receive Severance Benefits if the Officer
is terminated for Cause, or if the Officer’s employment with the Company ends
due to death, Disability, or a voluntary termination of employment by the
Officer for reasons other than Good Reason.
The Officer shall not be entitled to receive severance benefits under any other
Company-related plans or programs that are duplicative of the Severance Benefits
payable under this Agreement, if additional benefits are triggered under such
other Company-related plans or programs.
2.2    Qualifying Termination. The separation from service (as defined in
Section 409A of the Code and applicable regulations) of the Officer with the
Company within twenty-four (24) calendar months after a Change in Control of the
Company shall constitute a Qualifying Termination and shall trigger the payment
of Severance Benefits to the Officer under this Agreement under the following
circumstances:
(a)
The Company’s involuntary termination of the Officer’s employment without Cause;
and






--------------------------------------------------------------------------------





(b)
The Officer’s voluntary termination of the Officer’s employment for Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or the Officer’s
voluntary termination of employment for reasons other than Good Reason, or the
Company’s involuntary termination for Cause.
2.3    Description of Severance Benefits. In the event the Officer becomes
entitled to receive Severance Benefits upon a Qualifying Termination, as
provided in Sections 2.1 and 2.2 herein, the Company shall pay to the Officer
and provide the Officer with the following Severance Benefits, subject to the
limitations set forth in Section 3.3 herein:
(a)
A lump-sum amount equal to the Officer’s accrued but unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Officer through and including the Effective Date of Termination.



(b)
A lump-sum amount: (i) if the Effective Date of Termination is between January 1
and June 30, equal to the Officer’s then current annual target bonus
opportunity; or (ii) if the Effective Date of Termination is between July 1 and
December 31, equal to the greater of (A) the Officer’s then current annual
target bonus opportunity or (B) the actual annual bonus payable to the Officer
based on the Company’s performance up to and including the Effective Date of
Termination, as such target and actual amounts are established or computed under
the annual bonus plan in which the Officer is then participating, for the bonus
plan year in which the Officer’s Effective Date of Termination occurs, and
multiplied by a fraction the numerator of which is the number of days in the
year from January 1 through the Effective Date of Termination, and the
denominator of which is three hundred sixty-five (365). This payment will be in
lieu of any other payment to be made to the Officer under the annual bonus plan
in which the Officer is then participating for the plan year in which the
Effective Date of Termination occurs.



(c)
A lump-sum amount equal to 1.99 multiplied by the sum of the following: (i) the
higher of: (A) the Officer’s annual rate of Base Salary in effect upon the
Effective Date of Termination, or (B) the Officer’s annual rate of Base Salary
in effect on the date of the Change in Control; and (ii) the higher of: (A) the
Officer’s annual target bonus opportunity established under the annual bonus
plan in which the Officer is then participating for the bonus plan year in which
the Officer’s Effective Date of Termination occurs, or (B) the Officer’s annual
target bonus opportunity established under the annual bonus plan in which the
Officer is participating for the bonus plan year in which the Change in Control
occurs.



(d)
Continuation for twenty-four (24) months of the Officer’s health, dental and
vision insurance coverage. The benefit shall be provided by the Company to the
Officer beginning immediately upon the Effective Date of Termination. Such
benefit shall be provided to the Officer at the same coverage level as in effect
immediately prior to the Change in Control and the Company (or the acquirer as
the case may be) shall pay the amounts that the Company would have been required
to pay for health, dental and vision benefits for Officer and Officer’s eligible
family members had Officer remained an employee of the Company following the
Effective Date of Termination (Officer shall be responsible for the portion of
health, dental and vision premiums that would be paid by an employee of the
Company receiving comparable benefits). Any COBRA health benefit continuation
coverage provided to Officer shall run concurrently with the aforementioned
twenty-four (24) month period.



The value of such health insurance coverage shall be treated as taxable income
to Officer to the extent necessary to comply with Sections 105(h) and 409A of
the Code. For purposes of 409A of the Code, any payments of continued health
benefits that are made during the applicable COBRA continuation period (even if
the Officer does not actually receive COBRA coverage for the entire applicable
period), are exempt from the requirements of Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The right to continue coverage
beyond the applicable COBRA continuation period is not subject to liquidation or
exchange for another benefit. Notwithstanding the above, this health insurance
benefit shall be discontinued prior to the end of the stated continuation period
in the event the Officer receives a substantially similar benefit from a
subsequent employer, as determined solely by the Committee in good faith. For
purposes of enforcing this offset provision, the Officer shall be deemed to have
a duty to keep the Company informed as to the terms and conditions of any
subsequent employment and any corresponding benefit earned from such employment,
and shall provide, or cause to provide, to the Company in writing correct,
complete, and timely information concerning the same.









--------------------------------------------------------------------------------





(e)
The Company agrees to pay on the Officer’s behalf up to $15,000 in Officer
outplacement services to one or more firms chosen by Officer and acceptable to
the Company, provided that such services are incurred no later the first
anniversary of the Officer’s Effective Date of Termination. Such expenses shall
be reimbursed by the Company as soon as practical after an expense report is
completed and submitted to the Company for approval, provided such expense
report must be received by the Company no later than the second anniversary of
the Officer’s Effective Date of Termination.



2.4    Termination for Total and Permanent Disability. Following a Change in
Control, if the Officer has a separation from service (as defined in Section
409A of the Code and the applicable regulations) with the Company due to
Disability, the Officer’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs
relating to Disability then in effect.
2.5    Termination for Death. Following a Change in Control, if the Officer has
a separation from service (as defined in Section 409A of the Code and the
applicable regulations) with the Company due to the Officer’s death, the
Officer’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs
relating to an employee’s death then in effect.
2.6    Termination for Cause or by the Officer Other Than for Good Reason.
Following a Change in Control, if the Officer has a separation from service (as
defined in Section 409A of the Code and the applicable regulations) with the
Company either due to: (i) termination by the Company for Cause; or (ii)
voluntary termination by the Officer for reasons other than for Good Reason, the
Company shall pay the Officer the Officer’s accrued but unpaid Base Salary at
the rate then in effect, accrued vacation, and other items earned by and owed to
the Officer through the Officer’s separation from service, plus all other
amounts to which the Officer is entitled under any compensation plans of the
Company at the time such payments are due, and the Company shall have no further
obligations to the Officer under this Agreement.
2.7    Notice of Termination. Any termination of the Officer’s employment by the
Company for Cause or by the Officer for Good Reason shall be communicated by
Notice of Termination to the other party.
Article 3. Terms and Conditions for Payment of Severance Benefits; Alternative
Payments in Event of Excise Tax


3.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), and 2.3(c) herein shall be paid in cash to the
Officer in a single lump sum as soon as practicable following the Effective Date
of Termination.
3.2    Internal Revenue Code Section 409A. This Agreement is intended to comply
with the American Jobs Creation Act of 2004, Code Section 409A, and related
guidance.
(a)
Notwithstanding anything to the contrary set forth in this Agreement, any
Severance Benefits paid (i) within 2-½ months of the end of the Company’s
taxable year containing the Officer’s separation from service with the Company,
or (ii) within 2-½ months of the Officer’s taxable year containing the
separation from service from employment by the Company shall be exempt from the
requirements of Section 409A of the Code, and shall be paid in accordance with
this Article 3. Severance Benefits subject to this Section 3.2(a) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.



(b)
To the extent Severance Benefits are not exempt from Section 409A under Section
3.2(a) above, any Severance Benefits paid in the first six (6) months following
the Officer’s separation from service with the Company that are equal to or less
than the lesser of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with this Article 3. Severance Benefits subject to this
Section 3.2(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.



(c)
To the extent Severance Benefits are not exempt from Section 409A under Sections
3.2(a) or (b) above, any Severance Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
separation from service with the Company shall be exempt from Section 409A in
accordance with Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be
paid in accordance with this Article 3. Severance Benefits subject to this
Section 3.2(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.






--------------------------------------------------------------------------------







(d)
To the extent Severance Benefits are not exempt from Section 409A pursuant to
Sections 3.2(a), (b) or (c) above, and to the extent the Officer is a “specified
employee” (as defined below), payments due to the Officer under Section 3 shall
begin no sooner than six (6) months after the Officer’s separation from service
with the Company (other than for death); provided, however, that any payments
not made during the six (6) month period described in this Section 3.2(d) due to
the six (6) month delay period required under Treasury Regulation Section
1.409A-3(i)(2) shall be made in a single lump sum as soon as administratively
practicable after the expiration of such six (6) month period and the balance of
all other payments required under this Agreement shall be made as otherwise
scheduled in this Agreement. Notwithstanding anything herein to the contrary,
and subject to Code Section 409A, to the extent the following rules should apply
to the Officer in connection with a payment made hereunder, such payment shall
not be made or commence as a result of the Officer’s Effective Date of
Termination if the Officer is a key employee (as set forth below) before the
date that is not less than six (6) months after the Officer’s Effective Date of
Termination. For this purpose, a key employee includes a “specified employee”
(as defined in Code Section 409A(a)(2)(B)) during the entire twelve (12) month
period determined by the Company ending with the annual date upon which key
employees are identified by the Company, and also includes any Officer
identified by the Company in good faith with respect to any distribution as
belonging to the group of identified key employees, to a maximum of 200 such key
employees, regardless of whether such Officer is subsequently determined by the
Company, any governmental agency, or a court not to be a key employee. The
identification date for determining key employees shall be each December 31 (and
the new key employee list shall be updated and effective each subsequent April
1).



(e)
For purposes of this Agreement, the term “specified employee” shall have the
meaning set forth in Treasury Reg. Section 1.409A-1(i). The determination of
whether the Officer is a “specified employee” shall be made by the Company in
good faith applying the applicable Treasury regulations.



3.3    Best Net Determination in Event of Total Payments Exceeding Excise Tax
Limits. In the event that the vesting of Severance Benefits along with all other
payments and the value of any benefits received or to be received by the Officer
(including the acceleration of vesting or exercisability of any equity- or
cash-based long-term incentive awards) (the “Total Payments”) would result in
all or a portion of such Total Payments being subject to the excise tax under
Section 4999 of the Code (the “Excise Tax”), then the Officer’s Total Payments
shall be either: (i) the full amount of such Total Payments, or (ii) such lesser
amount that would result in no portion of the Total Payments being subject to
excise tax under Section 4999 of the Code; whichever of the foregoing
alternatives, taking into account the applicable federal, state and local
employment taxes, income taxes and the Excise Tax, results in the receipt by the
Officer, on an after-tax basis, of the largest value of payments and benefits
notwithstanding that all or some portion of the payments and benefits may be
subject to the Excise Tax under Section 4999 of the Code. Solely to the extent
that the Officer is placed in a better after-tax position as a result of the
reduction of the Total Payments, such benefits shall be reduced or eliminated,
as determined by the Company, in the following order: (i) any cash payments,
(ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any vesting
or accelerated delivery of equity awards in each case in reverse order beginning
with the payments or benefits that are to be paid the farthest in time from the
date that triggers the applicable Excise Tax.
All determinations required to be made under this Section 3.3 shall be made by
PricewaterhouseCoopers LLP, or any other nationally recognized outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax (the “Accounting Firm”). The Company shall cause the Accounting Firm
to provide detailed supporting calculations of its determinations to the Company
and the Officer. All fees and expenses of the Accounting Firm in making the
determinations required to be made under this Section 3.3 shall be borne solely
by the Company. The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code). For
purposes of all calculations under Section 280G of the Code and the application
of this Section 3.3, all determinations as to present value shall be made using
120 percent of the applicable federal rate (determined under Section 1274(d) of
the Code) compounded semiannually, as in effect of the date of the Change in
Control of the Company.
3.4    Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required.
3.5    Conditions to Payment of Severance Benefits. Within 45 days after the
Officer’s Effective Date of Termination, to be eligible to receive (and continue
to receive) and retain the payments and benefits described in Sections 2.3 (b),
(c), (d) and (e), the Officer must comply with the terms of Article 4, and must
execute and deliver to the Company (without subsequent revocation) a mutually
acceptable agreement, in form and substance reasonably satisfactory to both the
Officer and the Company, effectively releasing and giving up all claims the
Officer may have against the Company and its subsidiaries,





--------------------------------------------------------------------------------





stockholders, successors and affiliates (and each of their respective employees,
officers, plans and agents) arising out of or based upon any facts or conduct
occurring prior to that date with the exception of (i) all payment of Severance
Benefits, vested stock, deferred compensation and other benefits provided under
the terms of this Agreement, (ii) the Officer’s right to continued
indemnification to the fullest extent provided under the Company By-laws by
reason of any act or omission performed or omitted by the Officer during the
Officer’s employment, and (iii) the Officer’s rights to enforce the terms of
this Agreement and sue for its breach. Such agreement will also require the
Officer to reaffirm and agree to comply with the terms of this Agreement and any
other agreement signed by the Officer in favor of the Company or any of its
subsidiaries or affiliates that is still in effect. To the extent that any
severance benefits described in Section 2.3(b) or (c) are not exempt from
Section 409A of the Code, payment of such benefit shall not be made until the
60th day following the Officer’s Effective Date of Termination.
Article 4. Noncompetition and Confidentiality


In the event of a Change in Control, the following shall apply:
4.1    Noncompetition. During the term of this Agreement and, if longer, for a
period of twenty-four (24) months after the Effective Date of Termination, the
Officer shall not: (i) directly or indirectly act in concert or conspire with
any person employed by the Company in order to engage in or prepare to engage in
or to have a financial or other interest in any business or any activity which
the Officer knows (or reasonably should have known) to be directly competitive
with any business of the Company as then being carried on, or (ii) serve as an
employee, agent, partner, stockholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Officer knows (or reasonably should have
known) to be directly competitive with the business of the Company as then being
carried on (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Officer may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Exchange Act).
4.2    Confidentiality. The Company has advised the Officer and the Officer
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently and the
Officer shall not at any time, directly or indirectly, divulge, furnish, or make
accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Officer’s
employment with the Company), nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company to enter the public
domain.
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Officer; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company
is not Protected Information.
4.3    Nonsolicitation. During the term of this Agreement and, if longer, for a
period of twenty-four (24) months after the Effective Date of Termination, the
Officer shall not: (a) employ or retain or solicit for employment or arrange to
have any other person, firm, or other entity employ or retain or solicit for
employment or otherwise participate in the employment or retention of any person
who is an employee or consultant of the Company; or (b) solicit customers of the
Company for a venture or business of any kind that competes with, or is a
competitor of, the Company.
4.4    Cooperation. The Officer agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to the Officer’s employment by the Company.
4.5     Nondisparagement. At all times, the Officer agrees not to disparage the
Company, its directors, officers or other representatives or otherwise make
comments harmful to any of the foregoing party’s reputation.
4.6    Judicial Interpretation. It is expressly understood and agreed that
although the Officer and the Company consider the restrictions contained in this
Article 4 to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that any restriction contained in this Agreement is an
unenforceable restriction against the Officer, the





--------------------------------------------------------------------------------





provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply to the maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
4.7    Injunctive Relief and Additional Remedy. The covenants in this Article 4
are in addition to and not in lieu of covenants and agreements in any other
agreement signed or delivered by Officer in connection with Officer’s employment
with the Company, including, without limitation, any agreement signed or
delivered in connection with any incentive plans, equity grants or other
compensatory arrangements. The Officer acknowledges that the injury that would
be suffered by the Company as a result of a breach of the provisions of this
Agreement would be irreparable and that an award of monetary damages to the
Company for such a breach would be an inadequate remedy. Consequently, the
Company will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Article 4 or any other
remedies of the Company, if the Officer breaches any of the provisions of this
Article, the Company will have the right to recover any amounts paid to the
Officer under Section 2.3(c) of this Agreement.
Article 5. The Company’s Payment Obligation


5.1    Payment Obligations Absolute. Except as set forth in Sections 2.3(d),
3.3, 4.7 and 9.6 or otherwise required by law, the Company’s obligation to make
the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Officer or anyone else. All amounts payable by
the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Officer or from
whomsoever may be entitled thereto, for any reasons whatsoever.
The Officer shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 2.3(d) herein.
5.2    Contractual Rights to Benefits. This Agreement establishes and vests in
the Officer a contractual right to the benefits to which the Officer is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
Article 6. Term of Agreement
The Company reserves the right, except as hereinafter provided, at any time and
from time to time, to amend, modify, change or terminate this Agreement;
provided, however, that upon the earlier to occur of (i) a Change in Control or
(ii) a Potential Change in Control, no such amendment, modification, change or
termination that adversely affects the rights of the Officer under this
Agreement may be made without the written consent of the Officer for a period of
not less than twenty-four (24) months beyond the month in which the triggering
Change in Control or Potential Change in Control occurred.
Article 7. Dispute Resolution


Any dispute or controversy between the parties arising under or in connection
with this Agreement shall be settled by arbitration.
The arbitration proceeding shall be conducted before a panel of three (3)
arbitrators sitting in a location selected by the Officer within fifty (50)
miles from the location of the Officer’s principal place of employment, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrators in any court
having competent jurisdiction.
Each party shall be responsible for (i) its own expenses of such arbitration,
including the reasonable fees and expenses of its legal representative(s), and
necessary costs and disbursements incurred as a result of such dispute or legal
proceeding and





--------------------------------------------------------------------------------





(ii) one-half of the fees and expenses of the arbitrators and the fees
associated with arbitration filing; provided, however, that in the event the
Officer prevails with respect to at least a majority of the issues in dispute,
the Company shall bear all such expenses (including the fees and expense of
Officer’s legal representative(s)), costs, disbursements and prejudgment
interest.
Article 8. Successors


8.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization (including the
formation of a holding company structure), consolidation, acquisition of
property or stock, liquidation, or otherwise) of all or a significant portion of
the business or assets of the Company, including, without limitation, a
successor resulting from a Change in Control, by agreement, in form and
substance reasonably satisfactory to the Officer, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
8.2    Assignment by the Officer. This Agreement shall inure to the benefit of
and be enforceable by the Officer’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Officer dies while any amount would still be payable to the
Officer hereunder had the Officer continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Officer’s devisee, legatee, or other designee, or if there is
no such designee, to the Officer’s beneficiary designated under the Company’s
life insurance plan, or, if there is no such beneficiary, to the Officer’s
estate.
Article 9. Miscellaneous


9.1    Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Officer and the Company or
any of its subsidiaries. The Officer acknowledges that the rights of the Company
remain wholly intact to change or reduce at any time and from time to time the
Officer’s compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge the Officer, prior to a Change
in Control.
9.2    Entire Agreement. Except as provided in the first sentence of Section 4.7
and the first sentence of Section 9.5, this Agreement contains the entire
understanding of the Company and the Officer with respect to the subject matter
hereof. In addition, the payments provided for under this Agreement in the event
of the Officer’s separation from service with the Company shall be in lieu of
any severance benefits payable under any severance plan, program, or policy of
the Company to which the Officer might otherwise be entitled.
9.3    Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Officer at the last address the Officer has filed in writing with the
Company or, in the case of the Company, at its principal offices.
9.4    Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
9.5    Conflicting Agreements. Except as may be provided in any award agreement
between the Company and Officer relating to any equity- or cash-based long-term
incentive award, this Agreement completely supersedes any and all prior change
in control agreements, provisions or understandings, oral or written, entered
into by and between the Company and the Officer, with respect to the subject
matter hereof, and all amendments thereto, in their entirety. Further, the
Officer hereby represents and warrants to the Company that the Officer’s
entering into this Agreement, and the obligations and duties undertaken by the
Officer hereunder, will not conflict with, constitute a breach of, or otherwise
violate the terms of, any other employment or other agreement to which the
Officer is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement.
Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, this Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.





--------------------------------------------------------------------------------





9.6    Severability. Except as provided in Section 4.6, in the event any
provision of this Agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Agreement,
and the Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included. Further, the captions of this Agreement are not
part of the provisions hereof and shall have no force and effect.
Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Officer hereunder to
the extent, but only to the extent, that such payment is prohibited by the terms
of any final order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.
9.7    Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Officer and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.
9.8    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Missouri shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.


[Signature Page Follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement on this 22nd day of
October 2018.


AEGION CORPORATION


/s/ Stephanie A. Cuskley
By: Stephanie A. Cuskley, Chair of Compensation Committee






/s/ Mark A. Menghini
By: Mark A. Menghini









